Citation Nr: 0022386	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-06 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.  



FINDING OF FACT

There is competent medical evidence suggesting a nexus 
between a current psychiatric disorder and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is initially found to 
be well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In other 
words, the Board finds that this claim is plausible and 
capable of substantiation.  The Board has based this initial 
finding, in part, on two medical statements which appear to 
suggest that there is a link between the veteran's current 
diagnosis of anxiety and depression, and his military 
service.  In this regard, the Board notes that the veteran 
was afforded two VA examinations in March 1997.  The 
physician who conducted the psychiatric (PTSD) portion of the 
examination found, in pertinent part, that the veteran had 
quite significant anxiety and depression.  He concluded that 
he found no evidence that the veteran's anxiety or depressive 
symptoms were directly related to the veteran's military 
experiences, except for his guilt over the manner in which he 
was discharged from the military and some of the things he 
said to others related to his military experiences.  Further, 
on the report of the March 1997 VA psychological examination, 
the examiner also appeared to suggest that there was some 
relationship between the veteran's depressive and anxiety 
based symptomatology and the veteran's military experiences 
including the shame and distress due to contracting 
tuberculosis and not being allowed to complete his tour of 
duty, compounded by being surrounded by combat wounded 
individuals while recovering from tuberculosis as well as his 
fabricating war stories, and further compounded by the 
veteran's chronic use of alcohol and other substances which 
prevented him from fully integrating/dealing with these 
events/feelings.  However, for reasons detailed below, the 
Board will not render a decision on the merits of this claim 
at the present time.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is initially found to 
be well grounded; to that extent only, the appeal is granted.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999); Talley v. Brown, 6 Vet. App. 
72, 74 (1993).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  If an 
examination report is incomplete, the Board must await its 
completion, or order a new examination, before deciding the 
veteran's claim.  Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992).  

In this case, as noted above, two VA examiners appear to 
indicate that there may be some relationship between the 
development of the veteran's anxiety and depressive 
symptomatology and the events surrounding the veteran's 
military service.  In this regard, the Board would point out 
that service connection is currently in effect for inactive 
tuberculosis.  However, the exact nature of the relationship 
is unclear and because the statements are rather ambiguous, 
the Board is not satisfied that the examiners are indicating 
that there is a causal relationship between the veteran's 
currently diagnosed anxiety and depression, and his military 
service.  In view of the somewhat unclear nature of the 
relationship as evidenced by the opinions set forth above, 
the Board finds that further examination by a panel of two 
psychiatrists would be helpful in this case.  Additional 
clarification as to the etiology of the veteran's current 
psychiatric disorder(s) is thus, warranted prior to further 
action by the Board.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for psychiatric evaluation by a board of 
at least two VA psychiatrists, if 
possible, to determine the nature and 
etiology of all psychiatric disability 
suffered by the veteran.  The Board 
emphasizes that the purpose of this 
evaluation is to reconcile the medical 
evidence of record to aid in the 
adjudication of the claim for service 
connection.  Hence, the examiners should 
make every effort to reach a consensus on 
the question posed below and, if at all 
possible, to render all findings and 
opinions in a single collaborative 
report.  The entire claims folder, 
containing all evidence pertinent to the 
appeal, and a complete copy of this 
REMAND, must be provided to, and be 
reviewed by, each examiner in connection 
with the evaluation.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that any current psychiatric disorder(s), 
if present, are etiologically related to 
the veteran's period of military service 
and, specifically, to his incurrence of 
tuberculosis and resultant discharge from 
service.  Such an opinion should only be 
rendered for PTSD, if diagnosed, if this 
diagnosis is based upon a stressor shown 
to be verified by the record.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for 
service connection for a psychiatric 
disorder, to include PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 
- 4 -


- 5 -


